The Court

gave judgment on the case stated for the plaintiff.
*110The following letter will show the grounds on which the plaintiff’s intestate claimed his salary as judge of the admiralty court:

His Excellency John E. Howard, Governor of Maryland.

Baltimore, October 28, 1790.
Sir — In 3'our letter protesting the draft for my salary as judge of the court of admiralty for this state, you say you are not informed of any cases which are exempted from the jurisdiction of the district coui't of the United States, and that the abolition of the state admiralty court is indicated by the establishment of the former.”
In answer to which I have taken the liberty of laying before your excellency and council my opinion upon the extent and limitation of both courts, and flatter myself that upon reflection you will be satisfied that the state admiralty court has exclusive jurisdiction in a variety of cases. For notwithstanding the clause in the federal constitution, art. 3. sect. 2, is general, viz. all cases of admiralty and maritime jurisdiction, yet it must be taken in a qualified sense, and confined to cases incident to the nature of that government, so as to give it complete federal sovereignty, without impairing the state sovereignty more than is necessary to compose the former. Perhaps I shall be better understood by pointing out the cases which I apprehend of right belong to each jurisdiction. To the federal government is ceded the power of making war and peace ; of course the district court has jurisdiction in all cases of prize or no prize. It likewise has the power of regulating trade, under some restrictions, i. e. such regulations must be general, and pervade the whole union ; the district court, therefore, has jurisdiction" in all cases of seizure made by virtue of such regulations ; and, as pertaining to an independent sovereignt}7, the district court has jurisdiction in all cases depending" on the laws of nations, viz. seamen’s wages, being foreigners, against a state bottom; or citizens against a fo*111seign bottom; or in cases between part owners of a ship, being either in part or the whole foreigners. But, sir, to the state admiralty belongs, if it has any sovereignty at all, the exclusive jurisdiction, in all cases, between citizens of the state, viz. seamen, citizens libelling a state bottom; also, in cases between part owners, being citizens. Again, it has the exclusive jurisdiction in all cases of seizure made by virtue of the laws and regulations of the state. Thak the state has power to make such laws and regulations by which seizures may take place, vide federal constitution, art. 1. sect. 10. and that congress have not a power to make any partial regulation to operate upon an individual state, vide art. 1,. sect. 8.
Thus, sir, I have endeavoured to draw the line between the jurisdictions of the two courts, and wish I may have given your honours satisfaction on the subject. As to myself, I am fully convinced, and shall never relinquish unnecessarily, any part of our state government. I have the honour to be, ike.
B. Nicholson.